PER CURIAM.
We are of opinion that the bill in this case is without equity. The rights of fencing and inclosing land surrounding lands of another are regulated by the fifth section of an act of the legislature of the state of Texas passed February 7, 1884, reproduced in the Penal Code adopted in 1895 (page 95, c. 4, art. 509), and the complainant in this case did not comply therewith. We are also of opinion that the compromise between the parties, made since this appeal was sued out and exhibited in this court, covers all matters between the parties involved in this suit, except, perhaps, a claim for damages for past trespasses. For these reasons the decree of the circuit court is affirmed.